

AMENDMENT NO. 1 TO CONSULTANT AGREEMENT
 
This Amendment No. 1 to the Consultant Agreement (the “Amendment”) is made and
entered into this 4th day of January, 2011, to be effective as of January 1,
2011 (the “Effective Date”) by and between Feigeda Electronic Technology, Inc.,
a Delaware corporation (the “Company”) and Costas Takkas (the
“Consultant”).  Capitalized terms not defined herein shall have the meanings
ascribed in the Agreement (as defined below).
 
RECITALS
 
WHEREAS, the Consultant was appointed the Company’s Part-Time Chief Financial
Officer (as defined below) on December 16, 2010;
 
WHEREAS, the Company and the Consultant entered into a Consultant Agreement
dated as of December 22, 2010, effective as of January 2011 (the “Agreement”)
covering the terms of the Consultant’s service as the Company’s part-time Chief
Financial Officer;
 
WHEREAS, the Company and the Consultant desire to amend the Agreement by
entering into this Amendment; and
 
WHEREAS, Section 15 of the Agreement permits the parties to amend the Original
Agreement only by a written instrument by the parties.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for good and other valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the parties agree as follows:
 
1.           Section 1 of the Agreement is hereby revised to add the following
sections:
 
(ff)           “Part-Time Chief Financial Officer” means the chief financial
officer of the Company who is also employed in any capacity, including as an
officer, of another entity.
 
(gg)           “Full-Time Chief Financial Officer” means the chief financial
officer of the Company who is not employed in any capacity, including as an
officer, of any other entity and who devotes his full business time to his
duties as the Company’s chief financial officer.
 
2.           Section 2(b) of the Agreement is hereby amended and restated in its
entirety as follows:
 
2.           Services
 
(b)         Duties of the Consultant
 
(i) Services as Part-Time Chief Financial Officer:  Until such time as the Board
appoints the Consultant as the Full-Time Chief Financial Officer, the Consultant
shall serve as the Part-Time Chief Financial Officer, and shall have such duties
typically associated with such title, including, without limitation, supervising
operations and management of the Company and its subsidiaries.  The Consultant
shall faithfully and diligently perform all services as may be assigned to him
by the Chief Executive Officer (the “CEO) of the Company or the Board (provided
that, such services shall not materially differ from the services currently
provided by the Consultant), and shall exercise such power and authority as may
from time to time be delegated to him by the CEO or the Board.

 

--------------------------------------------------------------------------------

 
 
(ii)  Services as Full-Time Chief Financial Officer.  At any time during the
Term of this Agreement, the Board of Directors of the Company may appoint the
Consultant as the Full-Time Chief Financial Officer.  Within 5 business days of
his appointment as the Full-Time Chief Financial Officer by the Company’s Board
of Directors, the Consultant agrees to resign with immediate effectiveness from
all other employment and/or officer positions with all other entities and to
devote his full business time to his services as the Full-Time Chief Financial
Officer.  During the period of Consultant’s service as the Full-Time Chief
Financial Officer, the Consultant shall not: (i) engage in any other business
activity, whether or not such business activity is pursued for gain or profit
and including service as a director of any other company, except as approved in
advance in writing by the Company, or (ii) accept or engage in any other
employment, whether as an employee or consultant or in any other capacity, and
whether or not compensated therefore.   The Consultant and the Company each
acknowledge and agree that the appointment of the Consultant as the Full-Time
Chief Financial Officer shall not constitute “Good Reason” pursuant to this
Agreement.
 
(iii)       Generally.  The Consultant shall render his services under this
Agreement to the best of his ability and use his reasonable best efforts to
promote the interests of the Company.  The Consultant shall not engage in any
other business or occupation during the Term of the Agreement, including,
without limitation, any activity that (i) conflicts with the interests of the
Company or its subsidiaries, (ii) interferes with the proper and efficient
performance of his duties for the Company, or (iii) interferes with the exercise
of his judgment in the Company’s best interests.  Notwithstanding the foregoing
or any other provision of this Agreement, it shall not be a breach or violation
of this Agreement for the Consultant to (y) deliver lecture, fulfill speaking
engagements or teach at educational institutions, or (z) manage personal
investments, so long as such activities do not unreasonably interfere with or
unreasonably detract from the performance of the Consultant’s responsibilities
to the Company in accordance with this Agreement.  In the event of Consultant’s
breach of any of the provisions of this Section 2, the Company may terminate the
Consultant for Cause.


3.           Section 4(c) of the Agreement is hereby amended and restated in its
entirety as follows:
 
4.           Compensation
 
(c)         Share Incentive
 
(i) The Company agrees to issue to the Consultant, as soon as practicable after
the Commencement Date, Fifty Thousand (50,000) shares of the Company’s Common
Stock (the “Initial Shares”), which shall vest on the 12-month anniversary of
the Commencement Date. In the event of the Consultant’s termination of this
Agreement for Good Reason or the Company’s termination of the Consultant’s
services under this Agreement for Cause due to Consultant’s failure to comply
with Section 2 hereof, Consultant shall be entitled to keep such Initial Shares,
subject to the vesting schedule provided in this Section 4(c)(i). The terms and
conditions of the grant of the Initial Shares shall be further set forth in a
grant agreement by and between the Consultant and the Company.

 
- 2 -

--------------------------------------------------------------------------------

 

(ii)  As soon as practicable after the Consultant’s appointment as the Full-Time
Chief Financial Officer and the Consultant’s resignation from all other
employment and/or officer positions with all other entities pursuant to Section
2(b)(ii) of this Agreement, the Company agrees to grant 100,000 shares of Common
Stock of the Company (the “Supplemental Shares”) to the Consultant, with 50,000
of such Supplemental Shares to vest on the one year anniversary of the
Consultant’s appointment as the Full-Time Chief Financial Officer by the
Company’s Board of Directors and 50,000 of such Supplemental Shares to vest on
the two-year anniversary of the Consultant’s appointment as the Full-Time Chief
Financial Officer by the Company’s Board of Directors.  The Consultant
acknowledges and agrees that if the Company’s Common Stock is listed or quoted
on a stock exchange or automated dealer quotation system at the time of the
Company is required to grant the Supplemental Shares pursuant to this Section
4(c)(ii), the Company’s grant of the Supplemental Shares may be subject to the
rules of such exchange or quotation system which the Company will be required to
follow.  The terms and conditions of the grant of the Supplemental Shares shall
be further set forth in a grant agreement by and between the Consultant and the
Company.
 
(iii)  The Consultant represents, acknowledges and agrees that:
 
(A)  the Initial Shares and Supplemental Shares are being offered and sold under
one or more of the exemptions from registration provided for in Section 4(2) of
the Securities Act of 1933, as amended (the “1933 Act”), including Regulation D
promulgated thereunder, and any applicable state securities laws, (b) the
Initial Shares and Supplemental Shares are restricted securities and may not be
resold or otherwise transferred without registration or further exemption; and
(c) this transaction has not been reviewed or approved by the United States
Securities and Exchange Commission (the “SEC”) or by any regulatory authority
charged with the administration of the securities laws of any state;
 
(B) Consultant understands that the Initial Shares and Supplemental Shares, have
not been, and will not be, registered under the 1933 Act by reason of a specific
exemption from the registration provisions of the 1933 Act, the availability of
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of Consultant’s representations as expressed herein or
otherwise made pursuant hereto;


(C) Consultant is acquiring the Initial Shares and Supplemental Shares, for
investment for his own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof, and that
Consultant has no present intention of selling, granting any participation in,
or otherwise distributing the same;


(D) Consultant has sufficient knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Initial Shares and Supplemental Shares.  Consultant, or Consultant’s
professional advisor, has the capacity to protect Consultant’s interests in
connection with the purchase of the Initial Shares and Supplemental Shares, and
Consultant is able to bear the economic risk of an investment in the Initial
Shares and Supplemental Shares, to hold the Initial Shares and Supplemental
Shares for an indefinite period of time and to suffer a complete loss of its
investment;

 
- 3 -

--------------------------------------------------------------------------------

 


(E)  Consultant is an “accredited investor” within the meaning of Regulation D,
Rule 501(a), promulgated by the SEC under the 1933 Act and shall submit to the
Company such further assurances of such status as may be reasonably requested by
the Company;


(F)  Consultant acknowledges that the Initial Shares and Supplemental Shares
must be held indefinitely unless subsequently registered under the 1933 Act or
an exemption from such registration is available;


(G)  Consultant understands and agrees that the certificates evidencing the
Initial Shares and Supplemental Shares, or any other Initial Shares and
Supplemental Shares issued in respect of the Initial Shares and Supplemental
Shares upon any stock split, stock dividend, recapitalization, merger,
consolidation or similar event, shall bear a legend substantially in the form
below (in addition to any legend required under applicable state securities
laws):


“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER
APPLICABLE STATE LAW AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
PLEDGED UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE LAW, A TRANSFER
MEETING THE REQUIREMENTS OF RULE 144 OF THE SECURITIES AND EXCHANGE COMMISSION,
OR (IF REASONABLY REQUIRED BY THE COMPANY) AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.”


(H)  other than as set out herein, the Company has not undertaken, and will have
no obligation, to register any of the Shares under the 1933 Act or any other
securities legislation;


(I)  the decision to acquire the Initial Shares and Supplemental Shares pursuant
to this Agreement has not been based upon any oral or written representation as
to fact or otherwise made by or on behalf of the Company and such decision is
based entirely upon a review of any public information which has been filed by
the Company with the SEC in compliance, or intended compliance, with applicable
securities legislation;


(J)  the Consultant and his advisor(s) have had a reasonable opportunity to ask
questions of and receive answers from the Company in connection with the
acquisition of the Initial Shares and Supplemental Shares hereunder, and to
obtain additional information, to the extent possessed or obtainable by the
Company without unreasonable effort or expense;

 
- 4 -

--------------------------------------------------------------------------------

 


(K)  the Company is entitled to rely on the representations and warranties of
Consultant contained in this Agreement and Consultant will indemnify and hold
harmless the Company and, where applicable, its respective directors, officers,
employees, agents, advisors and stockholders from and against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all fees, costs and expenses whatsoever reasonably incurred in
investigating, preparing or defending against any claim, lawsuit, administrative
proceeding or investigation whether commenced or threatened) arising out of or
based upon any representation or warranty of Consultant contained herein or in
any document furnished by Consultant to the Company in connection herewith being
untrue in any material respect;


(L)  Consultant has been advised to consult Consultant’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Initial Shares and Supplemental Shares and with respect to applicable resale
restrictions, including without limitation registration restrictions under Rule
415 of the 1933 Act, and it is solely responsible (and the Company is not in any
way responsible) for compliance with:


(i)  in which Consultant is resident in connection with the distribution of the
Initial Shares and Supplemental Shares hereunder, and


(ii) applicable resale restrictions;


(M)  none of the Initial Shares and Supplemental Shares are listed on any stock
exchange or automated dealer quotation system and, other than as set out herein,
no representation has been made to Consultant that any of the Initial Shares and
Supplemental Shares will become listed on any stock exchange or automated dealer
quotation system; and


(N)  the Company will refuse to register any transfer of the Initial Shares and
Supplemental Shares not made in accordance with an effective registration
statement under the 1933 Act or pursuant to an available exemption from the
registration requirements of the 1933 Act and in each case in accordance with
applicable state laws.


4.           Except as amended herein, the Agreement shall remain in full force
and effect.
 
5.           This Amendment may be executed in any number of facsimile
counterparts, each of which shall be an original, but which together constitute
one and the same instrument.  This Amendment may be executed and delivered by
facsimile.
 
6.           This Amendment shall be governed by and construed and enforced in
accordance with the internal laws of the State of Florida, without regard to
principles of conflict of law.
 
[SIGNATURES ON FOLLOWING PAGE]

 
- 5 -

--------------------------------------------------------------------------------

 
 
WHEREFORE, the parties hereto have executed this Amendment on the dates
indicated below, to be effective as of the Effective Date, regardless of the
dates actually signed.
 
Dated:  January 4, 2011
FEIGEDA ELECTRONIC TECHNOLOGY, INC.
     
By:
/s/ Wu Zuxi
   
Name:   Wu Zuxi
 
Title:   Chief Executive Officer



Dated:  January 4, 2011
COSTAS TAKKAS
     
/s/ Costas Takkas
 

 
 
- 6 -

--------------------------------------------------------------------------------

 
